Five days before trial, the State requested permission to admit
                  John's preliminary hearing testimony, explaining that it had good cause to
                  excuse the tardy filing because the defense had agreed to assist the State
                  in serving John, but failed to follow through. The defense argued that it
                  offered to help the State but never promised that it would, or could, ensure
                  that John would be served. After taking into consideration an email
                  exchange between the prosecutor and defense counsel, as well as
                  argument from both individuals regarding their oral conversations, the
                  district court concluded that the State's belief that the defense would
                  assist them in serving John constituted good cause to excuse the untimely
                  filing. Giving deference to the district court's factual findings, id. at 647,
                  188 P.3d at 1132, we conclude that any statements made by the defense
                  did not create a situation in which the State could reasonably rely solely
                  on the defense to ensure that John would be served. The State knew that
                  John was uncooperative and the vague arrangement surrounding the
                  issue does not satisfy the good cause requirement. See id. at 650, 188 P.3d
                  at 1134 (explaining that good cause "must be determined upon considering
                  the totality of the circumstances"). However, we conclude that this error
                  was harmless. See id. at 652-53, 188 P.3d at 1135-36. John's testimony
                  was more exculpatory than incriminating, and considering the substantial
                  evidence against appellant, admitting John's statement did not influence
                  the verdict.
                  Appellant's statements to law enforcement
                                 Appellant contends that the district court erred by admitting
                  his statements to law enforcement because he was subjected to a custodial
                  interrogation without the protections afforded by Miranda v. Arizona, 384
U.S. 436 (1966). Miranda requires that any interrogation of a suspect in

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    eo
                      custody "be preceded by advice to the putative defendant that he has the
                      right to remain silent and also the right to the presence of an attorney."
                      Edwards v. Arizona, 451 U.S. 477, 481-82 (1981) (citing Miranda, 384 U.S.
                      at 479). An individual is in custody for Miranda purposes if a reasonable
                      person in his position would not feel like he is free to terminate the
                      conversation. Rosky v. State, 121 Nev. 184, 191, 111 P.3d 690, 695 (2005)
                      (identifying the relevant factors for determining whether a suspect is in
                      custody). We review a district court's custody determination de novo.    Id.

                      at 190, 111 P.3d at 694.
                                  Having considered the factors identified in Rosky, we conclude
                      that the district court erred. 1 Law enforcement detained appellant at
                      gunpoint, handcuffed him, and escorted him to the police station.
                      Although appellant identified himself as a victim thereafter, and his
                      questioning was mostly consistent with that narrative, the initial show of
                      force used by law enforcement was substantial. Thus, while some of the
                      Rosky factors weigh in favor of the State, that initial show of force, along
                      with other indicia of arrest, outweighS any countervailing considerations.
                      We conclude that a reasonable person in appellant's position would not
                      have felt free to terminate questioning and leave. However, we also
                      conclude that any error in the admission of his testimony was harmless.
                      Appellant did not directly confess, and considering the substantial
                      evidence against him, admitting his statement did not influence the
                      verdict.



                            'Because these statements were inappropriately admitted, we need
                      not address whether appellant invoked his right to counsel


SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A                         Gang membership
                                 Appellant contends that the district court abused its discretion
                     by admitting evidence of his gang membership In order for gang
                     membership to be admissible, the district court must determine that (1)
                     the gang membership is relevant and is offered for a non-propensity
                     purpose, (2) the gang membership is proven by clear and convincing
                     evidence, and (3) the probative value of the evidence is not substantially
                     outweighed by the danger of unfair prejudice.      Tinch v. State, 113 Nev.
1170, 1176, 946 P.2d 1061, 1064-65 (1997), holding modified by Bigpond v.
                     State, 128 Nev., Adv. Op. 10, 270 P.3d 1244 (2012). Here, the district
                     court was presented with substantial evidence that appellant• was
                     associated with a gang and that gang affiliation was a precursor to the
                     shooting. This evidence was not presented to show that appellant had a
                     propensity for violence, but to provide a motive for the shooting.   See Lay
                     v. State, 110 Nev. 1189, 1196, 886 P.2d 448, 452 (1994). Appellant fails to
                     demonstrate that the district court abused its discretion by admitting this
                     evidence.   See Bigpond, 270 P.3d at 1250 (reviewing a district court's
                     decision to admit evidence for an abuse of discretion).
                     Evidence of bias
                                 Appellant contends that the district court abused its discretion
                     by prohibiting him from presenting extrinsic evidence which would have
                     established that one of the witnesses against him was biased. Below,
                     appellant explained that the witness promised to "get" him because she
                     believed members of his family participated in an unrelated prosecution
                     against her brother. The district court permitted the defense to question
                     the witness and appellant's sister about the issue but refused to let
                     appellant elicit that the witness made similar threats against another

SUPREME COURT
       OF
     NEVADA
                                                           4
(0) 1947A 0448911)
                person. Appellant fails to demonstrate that the district court abused its
                discretion because the latter inquiry was not relevant to whether the
                witness harbored a bias against him. See Lobato v. State, 120 Nev. 512,
                520, 96 P.3d 765, 771 (2004).
                Firearm evidence
                            Appellant contends that the district court erred by permitting
                the State to introduce evidence regarding an assault rifle. Prior to trial,
                the defense sought to exclude (1) evidence that appellant purchased an
                assault rifle, (2) pictures of appellant holding an assault rifle, and (3) the
                testimony of David Hudson, who claimed he found an assault rifle in an
                empty lot. Appellant asserted that the evidence was irrelevant because
                the State was unable to prove that the rifle was the one used in the crime,
                and was therefore being used as propensity evidence. The district court
                allowed the State to introduce the photographs of appellant and Hudson's
                testimony. We conclude that the district court did not abuse its discretion
                because the evidence was relevant and was not substantially more
                unfairly prejudicial than probative.       See NRS 48.015; NRS 48.025; NRS
                48.035; see also Castillo v. State, 114 Nev. 271, 277, 956 P.2d 103, 107-08
                (1998) ("District courts are vested with considerable discretion in
                determining the relevance and admissibility of evidence.").
                Jury instruction
                            Appellant contends that the district court abused its discretion
                by denying his request for a "distrust" or "addict/informer" instruction
                regarding Hudson's testimony. See Champion v. State, 87 Nev. 542, 544,
                490 P.2d 1056, 1057 (1971). However, below appellant requested an
                instruction stating that the jury should carefully examine someone who
                expects to receive a benefit in exchange for his trial testimony. That

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 19474
                       instruction was inapplicable because appellant did not demonstrate that
                       Hudson expected to receive a benefit for his trial testimony. Appellant did
                       not request the instruction he discusses on appeal and fails to
                       demonstrate that the district court committed plain error,       see King v.

                       State, 116 Nev. 349, 355, 998 P.2d 1172, 1176 (2000) (distinguishing
                       Champion), particularly given the overwhelming evidence and the other
                       credibility instructions given at trial.
                       Cumulative error
                                    Appellant contends that cumulative error entitles him to
                       relief. Considering the relevant factors, see Valdez v. State, 124 Nev. 1172,
                       1195, 196 P.3d 465, 481 (2008), we conclude that no relief is warranted.
                       Accordingly, we
                                    ORDER the judgment of conviction AFFIRMED.



                                                                                                  J.
                                                                      Parraguirre


                                                                                                  J.




                                                                                                  J.




                       cc:   Hon. Lidia Stiglich, District Judge
                             Richard F. Cornell
                             Attorney General/Carson City
                             Washoe County District Attorney
                             Washoe District Court Clerk


SUPREME COURT
        OF
     NEVADA

                                                                  6
(0) 1947T    4)4/10.